DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of copending Application No. 16/926,326 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 1 and 14  are to be found in claim  1 of copending Application No. 16/926,326   (as the application claim 1 and 14  fully encompasses claim  1 of copending Application No. 16/926,326).  The difference between the application claim 1 and 14  and claim  1 of copending Application No. 16/926,326 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 and 14  of the patent is in effect a “species” of the “generic” invention of the application claim 1 and 14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 and 14  is anticipated by claim  1 of copending Application No. 16/926,326, it is not patentably distinct from claim  1 of copending Application No. 16/926,326.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 14  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/109,845 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7 and 19-20 is/are rejected under 35 U.S.C. 102(2)(2) as being anticipated by Ma et al. (US20200162789), hereineafter, ‘Ma’
 	Consider Claims 1 and 14, Ma teaches an electronic device comprising: a memory configured to include at least one instruction; and a processor configured to be connected to the memory to control the electronic device(figs 1-7 shows a system/ an electronic device and para 0033 disclose an electronic device 700 which may be implemented as the electronic devices 601 and 602 and may be implemented to practice the methods and functions of figs 1-6), and obtain an output image by upscaling an input image using an artificial intelligence model trained to upscale an image, wherein the processor is configured to: obtain parameter information of the artificial intelligence model based on pre-processing related information performed on the input image, and upscale the input image using the artificial intelligence model corresponding to the obtained parameter information(fig 1, 2 paras 0007, 0023, 0025-0028, 0032 discloses low resolution video frames/image (decoded image) are then upscaled to high resolution image (output image) before being rendered (ie. output display 760) display via learned resolution scaling 108. A deep learning based resolution scaling is employed in 108 to process the decoded LR video/image and to restore the high resolution representation without impairing the visual quality (i.e scaling based on the resolution and the trained artificial model (fig 2)) meeting the claim limitations).
 	Consider Claims 2 and 15, Ma teaches wherein the memory stores parameter information mapped to the pre-processing related information corresponding to each of different pre-processings, and the processor is configured to identify parameter information corresponding to the pre-processing related information received together with the input image among the stored parameter information, and upscale the input image using the artificial intelligence model corresponding to the identified parameter information(-this is limitation is met by where it shows in fig 5 shows the low resolution (LR) video/image compressed at various bit rates in a binary string domain –such that quality information on the encoded video/image (502) and the quality information comprising bit rate information and resolution information, figs 5-6 and paras 0030 shows and discloses the learned resolution scaling models and the compressed/encoded video/image are cached in the content server (601/external device). Upon receiving a request for a video/image content from a user client 602, the content server (i.e the external device) pushes/transmits all models trained for different bitrates and scaling factors of the low resolution video/image (i.e quality information comprising bitrate and resolution information) to the user client 602 before delivering the compressed video (i.e the encoded video/image to the user client (602)). These model parameters can be encapsulated as the metadata and cached with the compressed video data.
 	Consider Claims 6 and 19, Ma teaches, wherein the processor is configured to decode the input image, and upscale the decoded image using the artificial intelligence model(fig 1, 2 paras 0007, 0023, 0025-0028, 0032 discloses low resolution video frames/image (decoded image) are then upscaled to high resolution image (output image) before being rendered (ie. output display 760) display via learned resolution scaling 108. A deep learning based resolution scaling is employed in 108 to process the decoded LR video/image and to restore the high resolution representation without impairing the visual quality (i.e scaling based on the resolution and the trained artificial model (fig 2)) meeting the claim limitations).
 	Consider Claims 7 and 20, Ma teaches wherein the artificial intelligence model includes a plurality of neural network layers, and the processor is configured to set a parameter corresponding to each of the plurality of neural network layers based on the obtained parameter information(-this is limitation is met by where it shows in fig 5 shows the low resolution (LR) video/image compressed at various bit rates in a binary string domain –such that quality information on the encoded video/image (502) and the quality information comprising bit rate information and resolution information, figs 5-6 and paras 0030 shows and discloses the learned resolution scaling models and the compressed/encoded video/image are cached in the content server (601/external device). Upon receiving a request for a video/image content from a user client 602, the content server (i.e the external device) pushes/transmits all models trained for different bitrates and scaling factors of the low resolution video/image (i.e quality information comprising bitrate and resolution information) to the user client 602 before delivering the compressed video (i.e the encoded video/image to the user client (602)). These model parameters can be encapsulated as the metadata and cached with the compressed video data..




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 16-18 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US20200162789), hereineafter, ‘Ma’ in view of Mukherjee et al. (US 10,009,622 B1)


Claims 3 and 16, Ma teaches the claimed invention except wherein the parameter information stored in the memory includes filter related information applied to each of the different pre-processings, and the processor is configured to identify parameter information corresponding to the filter related information received together with the input image among the stored parameter information, and upscale the input image using the artificial intelligence model corresponding to the identified parameter information.
 	In analogous art, Mukherjee teaches wherein the parameter information stored in the memory includes filter related information applied to each of the different pre-processings, and the processor is configured to identify parameter information corresponding to the filter related information received together with the input image among the stored parameter information, and upscale the input image using the artificial intelligence model corresponding to the identified parameter information ( e.g., this limitation is met by downscaled 1220 upscaled by 1325 in fig. 12 by flag indication in C12, L20-28, 1320 in fig. 13; e.g. see “predefined filter” and “filter parameters” C12, L20-28, “encode information” for “filter to be used” in C3, L13-17  ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the parameter information stored in the memory includes filter related information applied to each of the different pre-processings, and the processor is configured to identify parameter information corresponding to the filter related information received together with the input image among the stored parameter information, and upscale the input image using the artificial intelligence model corresponding to the identified parameter information for the purpose of encoding and decoding visual data.

Claims 4 and 17, Ma teaches the claimed invention except wherein the filter related information applied to each of the different pre-processings includes information on at least one of a type or an intensity of a filter applied to each of the different pre-processings.
 	In analogous art, Mukherjee teaches wherein the filter related information applied to each of the different pre-processings includes information on at least one of a type or an intensity of a filter applied to each of the different pre-processings ( e.g., this limitation is met by downscaled 1220 upscaled by 1325 in fig. 12 by flag indication in C12, L20-28, 1320 in fig. 13; e.g. see “predefined filter” and “filter parameters” C12, L20-28, “encode information” for “filter to be used” in C3, L13-17  ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the filter related information applied to each of the different pre-processings includes information on at least one of a type or an intensity of a filter applied to each of the different pre-processings for the purpose of encoding and decoding visual data.
 	Consider Claims 5 and 18, Ma teaches the claimed invention except wherein the filter related information applied to each of the different pre-processings further includes information on a difference between an image before the filter is applied and an image after the filter is applied.
 	In analogous art, Mukherjee teaches wherein the filter related information applied to each of the different pre-processings further includes information on a difference between an image before the filter is applied and an image after the filter is applied ( e.g., this limitation is met by downscaled 1220 upscaled by 1325 in fig. 12 by flag indication in C12, L20-28, 1320 in fig. 13; e.g. see “predefined filter” and “filter parameters” C12, L20-28, “encode information” for “filter to be used” in C3, L13-17  ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the filter related information applied to each of the different pre-processings further includes information on a difference between an image before the filter is applied and an image after the filter is applied.
 	Consider Claim 21, Claim 21 includes a combination of the claims noted above and is therefore rejected based on similar rationale
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646